In a motion for rehearing it is insisted that this case should be reversed and dismissed because of the fact that the indictment appears to be duplicitous, and charge in one count several district offenses. An examination of the motion to quash, presented by the appellant, makes it plain that no such objection was urged to the indictment either by motion to quash or in arrest of judgment. The uniform holding of this court seems to be that an objection of this character must be urged in limine.
Coney v. State, 2 Texas Crim. App., 62; Berliner v. State, 6 Texas Crim. App., 181; Rumage v. State, 55 S.W. Rep., 64; Cabineus v. State, 66 Tex.Crim. Rep., 146 S.W. Rep., 934; Green v. State, 147 S.W. Rep., 593. This being the only question raised by this motion, and being of opinion that appellant's position is not sustained, the motion for rehearing will be overruled.
Overruled. *Page 613